Citation Nr: 1744379	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-29 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1805 or § 1815 for a child born with spina bifida or other birth defects.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, to include service in Vietnam from October 1968 to October 1969.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In January 2017, the appellant had a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

In December 2016, the appellant testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  There is no competent evidence that the appellant has a form or manifestation of spina bifida.

 2.  The appellant's mother did not have military service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits under 38 U.S.C.A. § 1805  for an individual suffering from spina bifida whose biological father or mother is a Vietnam veteran have not been met. 38 U.S.C.A. §§  1802, 1805 (West 2014); 38 C.F.R. § 3.814 (2016).

 2.  The criteria for entitlement to benefits under 38 U.S.C.A. § 1815 for an individual with disability from a covered birth defect whose mother is a Vietnam veteran have not been met.  38 U.S.C.A. §§ 1812, 1815 (West 2014); 38 C.F.R. § 3.815 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks benefits under 38 U.S.C., Chapter 18 based on her father's service in Vietnam.  During her January 2017 Board hearing, she claimed multiple conditions, including, but not limited to being born with an enlarged foot and other disorders, such as an enlarged leg, foot growths, and spinal curvature.  The Board notes, however, that per her May 1983 initial evaluation with the Shriner's Hospital, the only actual defect noted at her birth was that her left lower extremity was larger than the right.  After evaluation, the only disorder diagnosed was left lower extremity hypertrophy.

There are specific regulations pertaining to service connection for disabilities inherited from a parent.  VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam Veteran who has spina bifida and other birth defects, which are associated with the Veteran's exposure to herbicides. 38 U.S.C.A. §§ 1805(a), 1812, 1815; 38 C.F.R. § 3.814(a), 3.815.

Significantly, spina bifida is the only birth defect warranting an award of benefits based on the herbicide exposure of a Vietnam Veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (such as those claimed by the appellant), the evidence must show the Vietnam Veteran who was exposed to herbicides is the child's mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.

In regards to possible benefits based on spina bifida, the appellant does not superficially contend and the evidence does not show that she suffers from spina bifida.  Multiple private medical records are of record, including a May 1983 record from the Shriner's Hospital documenting a physical examination that did not indicate spina bifida, though a foot deformity was noted.  Social Security Administration (SSA) medical records also include private medical records documenting that more recent X-rays of  the cervical and lumbar spine had been performed in May 2004, and spina bifida was not found.

Additionally, the appellant does not superficially contend and the evidence does not show that her mother served in Vietnam.  All the contentions that she has made as to Agent Orange exposure have been in regards to her father.

Therefore, because there is no legal basis for payment involving disabilities, other than spina bifida, of a natural child whose father served in Vietnam, the appellant's claim for compensation must be denied.  

The Board notes that in January 2017 the appellant submitted a letter from her physician indicating that it was conceivable that she could have conditions due to Agent Orange exposure.  However, that physician did not indicate that she had spina bifida, though he mentioned several other disorders.  Additionally, the Board notes that the physician did not specifically find a relationship between any disorder and her father's Agent Orange exposure; the physician only provided a speculative opinion as to the possibility of a connection, but did not actually find causation.  Regardless, there is no basis in VA law for payment involving disabilities, other than spina bifida, of a natural child whose father served in Vietnam.  Therefore, the claim for compensation for the Veteran's daughter's birth defect must be denied.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The appellant's claim for benefits is denied.  

 
ORDER

Benefits under 38 U.S.C.A. § 1805, for disability due to spina bifida, and under 
38 U.S.C. § 1815, for disability from birth defects other than spina bifida, are denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


